13 So.3d 1126 (2009)
In re Charles B.W. PALMER.
No. 2009-OB-1778.
Supreme Court of Louisiana.
August 3, 2009.


*1127 ORDER
Considering the Joint Petition for Transfer to Disability Inactive Status,
IT IS ORDERED that Charles B.W. Palmer, Louisiana Bar Roll number 10279, be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Benjamin Jones
Justice, Supreme Court of Louisiana